Cukia., per
Nott, J.
I concur in opinion with thepre-siding Judge in this case, for although in ordinary cases a party on record cannot be a witness, yet this case forms an exception to the rule. The nominal plaintiff is a public officer, and his name is made use of only to enable the real plaintiff to sustain the action. He is not liable for costs, nor can the record ever be given in evidence for him in any future action where he may be individually concerned. The motion is therefore refused.
New trial refused.